UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DONG YUAN, et al.,                                                12/30/2019

               Plaintiffs,                         18-CV-11905 (AT) (BCM)

       -against-                                   ORDER

& HAIR LOUNGE INC., et al.,

               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       Plaintiffs' letter-motion dated December 24, 2019 (Dkt. No. 80), is GRANTED IN PART

for the reasons that follow.

       Defendants' "Notice Mailing List dated November 20, 2019," a copy of which was

furnished to the Court during today's conference, does not comply with ¶ 1 of this Court's

Memorandum and Order dated November 7, 2019 (Dkt. No. 70), in that the list does not contain

"the names, current or last known mailing addresses, current or last known email addresses, and

(for former employees only) current or last known telephone numbers of all hair designers and

hair salon assistants employed at either of defendants' salons on or after December 21, 2015,

together with their dates of employment." (Emphasis added.) Among other things, defendants'

list contains only 15 names, cf. Chen Lung Lu Decl. (Dkt. No. 40) ¶¶ 9-10 (attesting that a

minimum of 14 employees work at each of the two hair salons identified therein "[o]n any given

day"), and only employees who continued to work for both salons into 2019.

       Additionally, plaintiffs raised the question, during today's conference, as to whether one

or both of the individual defendants operate a third hair salon, through a New York corporation
named Hair Lounge III, Inc. (Hair Lounge III), and if so, whether the employees of Hair Lounge

III could or should be included in the conditionally certified collective in this action. 1

       Consequently, for the reasons discussed during today's conference:

       1. Paragraph 3 of this Court's Order dated December 20, 2019 (Dkt. No. 79), is
          VACATED.

       2. Counsel for the parties shall promptly meet and confer, in good faith, to discuss
          whether the complaint should be further amended or the collective expanded to
          include hair designers and hair salon assistants at Hair Lounge III.

       3. On or before January 10, 2020, defendants shall serve on plaintiffs an updated list
          containing the names (including nicknames used for work purposes), current or last
          known mailing addresses, current or last known email addresses, and (for former
          employees only) current or last known telephone numbers of all hair designers and
          hair salon assistants employed at any of defendants' salons on or after December 21,
          2015, together with their dates of employment. Defendants shall use all reasonable
          efforts to ensure that the list is as complete and accurate as possible given the
          information available to them.

       4. On or before January 10, 2020, the parties shall submit a joint status letter to the
          Court in which they:

                a. Attach the updated employee list required by ¶ 3 of this Order;

               b. Briefly provide their views as to whether the updated list is reasonably
                  complete and accurate (and if not, why not)

                c. Report as to whether they have reached agreement on further amending the
                   complaint and/or expanding the collective (and if not, why not); and

1
  As the Court noted during the conference, the parties' pleadings and motion papers have
repeatedly stated that the individual defendants operate (and the plaintiffs worked at) two hair
salons, not three. See, e.g., Am. Compl. (Dkt. No. 31) ¶¶ 7-18; Dong Yuan Decl. (Dkt. Nos. 33-5
& 69-1) ¶ 4; Xuanhau Xu Decl. (Dkt. No.33-7) ¶ 3; Chen Lung Lu Decl. ¶¶ 4-10; Min Fei Chen
Decl. (Dkt. No. 41) ¶¶ 3-5, 11; Barry Chan Decl. (Dkt. No. 42) ¶¶ 3-4. After more than one year
of litigation – during which plaintiffs amended their complaint, the parties exchanged discovery,
and the Court granted plaintiffs' contested motion for conditional certification of a collective
action, pursuant to 29 U.S.C. § 216(b), covering certain employees at the two hair salons in issue
– it is now very late in the day for plaintiffs to raise the possibility of a third salon, owned
through a third corporation, a further amendment to the complaint, and/or an expanded
collective. However, according to the New York State Department of State, Division of
Corporations, Hair Lounge III – a domestic business corporation formed in 2013 – has as its
registered agent Chen Lung Lu, one of the individual defendants in this action.


                                                   2
             d. If they have agreed to expand the collective, attach a revised version of the
                approved Notice and Consent Form (Dkt. No. 79, at ECF pages 2-7), redlined
                to show the proposed changes.

      The Clerk of Court is respectfully directed to close the letter-motion at Dkt. No. 80.

Dated: New York, New York
       December 30, 2019
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge




                                               3
